—In an action to recover damages for breach of contract and to foreclose a mechanic’s lien, the plaintiff, Windsor Metal *405Fabrications, Ltd., appeals from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated May 11, 1998, as granted that branch of the defendants’ cross motion which was to dismiss the plaintiffs second cause of action to foreclose a mechanic’s lien.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Since the construction drawings on which the plaintiffs mechanic’s lien is based were not prepared by an architect, engineer, or surveyor, as required under Lien Law § 2 (4), the Supreme Court properly dismissed the second cause of action, which sought foreclosure of the lien (cf., Matter of Di-Com Corp. v Active Fire Sprinkler Corp., 36 AD2d 20, 21). Ritter, J. P., Santucci, Luciano and H. Miller, JJ., concur.